DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/050,837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are merely a broader version of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 7-18 are objected to because of the following informalities: the claims recite several limitations which reference the method of claims 1-6 (e.g. claim 7 recites causing “the system to perform the computer-implemented method of claim 1” in lines 4-5). For clarity purposes, it is recommended to amend the claims to explicitly recite the steps similar to, e.g., independent claim 1 rather than merely reference the corresponding claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOO et al., US 20190182313 A1 (hereinafter “Yoo”).

Claim 1: Yoo teaches a computer-implemented method of partitioning a blockchain network into shards, the method comprising (Yoo, [0056] note Sharding, which has been suggested to process a large amount of data of a blockchain, involves partitioning data in a database and storing the partitioned data in a distributed manner, thereby ensuring expandability. Sharding makes it possible to simultaneously generate and manage as many blocks as shards and to keep a size of a blockchain small, depending on the shard):
identifying a transaction id of a blockchain transaction (Yoo, [0052] note Referring to FIG. 1, in a blockchain, headers 10-1, 10-2, and 10-3 of respective blocks include Merkle roots associated with a series of transactions and thus include hash values of previous block headers. Here, a transaction identity (ID) is composed of a hash value of a transaction, and a Merkle tree is composed of such hash values); and 
allocating the transaction to a shard based on the transaction id (Yoo, [0059] note Referring to FIG. 2, T1, T2, T4, T5, T6, T8, and T9 are shard-specific local transactions [0060] note In the present invention, shards are divided on the basis of domains, and accounts are managed on the basis of the domains, and therefore it may be determined which transaction is processed by which shard).

Claim 4: Yoo the method of claim 1, further comprising the step of communicating a request for shard membership information of a node to another node (Yoo, [0069] note qualified nodes are selected from among nodes of a corresponding shard through a PoW process and dynamically constitute a committee, [0071] note a node which has generated the PoW block broadcasts a committee contract for the vote on committee members to the network and reaches a consensus about a committee member constitution with nodes which participate in the vote).

Claim 5: Yoo the method of claim 1, further comprising the step of communicating shard membership information of a node to another node Yoo, [0072] note The committee contract may include a sequence number, an epoch flag block hash, a list of PoW block generation nodes, a PoW block hash, and a signature. The sequence number is a value which sequentially increases from zero. The sequence number sequentially increases according to a round until a corresponding committee is formed with a consensus of a certain ratio or more, for example, 2/3, of nodes participating in the vote).

Claim 6: Yoo the method of claim 4, wherein the step of communicating is performed using a modified addr message (Yoo, [0072] note The committee contract may include a sequence number, an epoch flag block hash, a list of PoW block generation nodes, a PoW block hash, and a signature. The sequence number is a value which sequentially increases from zero. The sequence number sequentially increases according to a round until a corresponding committee is formed with a consensus of a certain ratio or more, for example, 2/3, of nodes participating in the vote).

Claim 7: Yoo teaches a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 1 (see the rejection of claim 1).

Claim 8: Yoo teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 1 (see the rejection of claim 1).

Claim 11: Yoo teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 4 (see the rejection of claim 4).

Claim 12: Yoo teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 5 (see the rejection of claim 5).

Claim 13: Yoo teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of Claim 6 (see the rejection of claim 6).

Claim 16: Yoo teaches a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 4 (see the rejection of claim 4).

Claim 17: Yoo teaches a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 5 (see the rejection of claim 5).

Claim 18: Yoo teaches a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 6 (Yoo, see the rejection of claim 6).

Claim 19: Yoo teaches the method of claim 1, further comprising: identifying a second transaction id of a second blockchain transaction; and allocating the second transaction to another shard based on the transaction id of the second blockchain transaction (Yoo, [0059] note Referring to FIG. 2, T1, T2, T4, T5, T6, T8, and T9 are shard-specific local transactions [0060] note In the present invention, shards are divided on the basis of domains, and accounts are managed on the basis of the domains, and therefore it may be determined which transaction is processed by which shard).

Claim 20: Yoo teaches the method of claim 1, wherein allocation of the blockchain transaction to the shard is to perform a unspent transaction output check to validate the blockchain transaction (Yoo, [0068] note a committee denotes a dynamic group for transaction processing and may include at least one node. In the present invention, it is possible to dynamically configure a committee by selecting qualified nodes from among nodes of a corresponding shard through a proof of work (PoW) process. Here, PoW is a piece of data for verifying that nodes trying to generate PoW blocks have performed works with a specific degree of difficulty by calculating a specific hash value).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of SHMUELI, US 20190163672 A1 (hereinafter “Shmueli”).

Claim 2: Yoo teaches the method of claim 1, further comprising the step of performing an operation, and wherein the step of allocating the transaction to a shard is based on a result of the operation (Yoo, [0068] note it is possible to dynamically configure a committee by selecting qualified nodes from among nodes of a corresponding shard through a proof of work (PoW) process. Here, PoW is a piece of data for verifying that nodes trying to generate PoW blocks have performed works with a specific degree of difficulty by calculating a specific hash value, [Fig. 7], [0090] note the generated blocks are propagated to nodes in a corresponding shard and stored in local ledgers such that local ledgers are maintained depending on the shard).
Yoo does not explicitly teach performing an operation using the transaction id.
However, Shmueli teaches this (Shmueli, [0049] note a distributed ledger and database, [0056] note The computing node which forged the newly added block may insert a proof of eligibility in the newly added block to prove it is indeed the computing node selected as the forger, [0099] note assuming m participation transactions T1, T2, . . . , Tm, are extracted from the first subset 1, the blockchain agent 220 may determine a wining participation transaction Tw by applying the selection function F expressed in equation 1, [0100] note The blockchain agent 220 applies the hash function H to the second subset 312 and applies modulo operation to the computed hash value where the divisor in the modulo operation is the number m of the participation transactions extracted from the first subset 310. The outcome of the manipulation, i.e. the outcome of the module operation applied to the outcome of the hash function H applied to the second subset 312 comprising subsequent blocks 304, for example, blocks [N−6] to [N−1] is then used in the selection function F).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine proof of work of Yoo with the proof of lottery including a modulo operation applied to a computed hash value of Shmueli according to known methods (i.e. applying a modulo operation to a computed hash value). Motivation for doing so is that the PoL is made highly robust and significantly immune to many forms of malicious attacks initiated by malicious parties (malicious computing nodes within the community) in attempt to manipulate the selection processes to their advantage (Shmueli, [0066]).

Claim 3: Yoo and Shmueli teach the method of claim 2, wherein the operation comprises a modulo operation (Shmueli, [0049] note a distributed ledger and database, [0056] note The computing node which forged the newly added block may insert a proof of eligibility in the newly added block to prove it is indeed the computing node selected as the forger, [0099] note assuming m participation transactions T1, T2, . . . , Tm, are extracted from the first subset 1, the blockchain agent 220 may determine a wining participation transaction Tw by applying the selection function F expressed in equation 1, [0100] note The blockchain agent 220 applies the hash function H to the second subset 312 and applies modulo operation to the computed hash value where the divisor in the modulo operation is the number m of the participation transactions extracted from the first subset 310. The outcome of the manipulation, i.e. the outcome of the module operation applied to the outcome of the hash function H applied to the second subset 312 comprising subsequent blocks 304, for example, blocks [N−6] to [N−1] is then used in the selection function F).

Claim 9: Yoo and Shmueli teach a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 2 (see the rejection of claim 2).

Claim 10: Yoo and Shmueli teach a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 3 (see the rejection of claim 3).

Claim 14: Yoo and Shmueli teach a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 2 (see the rejection of claim 2).

Claim 15: Yoo and Shmueli teach a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 3 (see the rejection of claim 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165